DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during a telephone interview with Jacqueline J. Garner on January 26, 2022.

The application has been amended as follows:

In the Claims:

Claim 1 (Currently Amended).
A drain extended transistor, comprising:
a body region in a semiconductor substrate, the body region including: majority carrier dopants of a first type; and a channel portion;
in direct contact with the channel portion of the body region, the source region including majority carrier dopants of a second type;
an oxide structure that extends along a first side of the semiconductor substrate, the oxide structure including: a first end spaced from the channel portion of the body region; and a second end opposite the first end;
a drain region in the semiconductor substrate in direct contact with the second end of the oxide structure, the drain region including majority carrier dopants of the second type;
a drift region, including majority carrier dopants of the second type in the semiconductor substrate and extending from the channel portion of the body region to the drain region, wherein the drain region is more heavily doped than the drift region;
a gate structure, including: a gate dielectric layer formed over the first side of the substrate, a gate electrode on the gate dielectric layer, and a sidewall spacer adjacent the gate electrode;
a protection layer that extends on the oxide structure between the gate structure and the drain region, the protection layer including at least one of an oxide material, and a nitride material, and the protection layer extending over top surfaces of the oxide structure, the gate electrode, and the drain region; and
pre-metal dielectric layer over  the protection layer.

Claim 8 (Currently Amended).

a body region in a semiconductor substrate, the body region including: majority carrier dopants of a first type; and a channel portion;
a source region in the semiconductor substrate, the source region adjacent the channel portion of the body region, the source region including majority carrier dopants of a second type;
an oxide structure that extends along a first side of the semiconductor substrate, the oxide structure including: a first end spaced from the channel portion of the body region; and a second end opposite the first end;
a drain region in the semiconductor substrate adjacent the second end of the oxide structure, the drain region including majority carrier dopants of the second type;
a drift region, including majority carrier dopants of the second type in the semiconductor substrate and extending from the channel portion of the body region to the drain region;
a gate structure, including: a gate dielectric layer formed over the first side of the substrate; and a gate electrode on the gate dielectric layer;
a protection layer that extends on the oxide structure between the gate structure and the drain region, the protection layer including at least one of an oxide material, and a nitride material;
an isolation structure that laterally surrounds an active region of the semiconductor substrate, the isolation structure including a shallow trench isolation (STI) structure that defines an end of the active region of the semiconductor substrate, wherein the STI structure is laterally spaced from the oxide structure by a first distance;

a gate contact electrically connected to a first portion of the gate electrode outside the active region of the semiconductor substrate;
wherein the source region includes a plurality of the source fingers;
wherein the drain region includes a plurality of the drain fingers;
wherein the gate structure includes a plurality of the gate fingers, and the gate structure extends beyond a first transistor end outside the active region of the semiconductor substrate; and
wherein the first portion of the gate electrode overlaps the STI structure in a plan view.

Claim 10 (Currently Amended).
An integrated circuit (IC), comprising:
a semiconductor substrate, including: a first side; and a second side spaced from the first side along a first direction;
a first doped layer in the substrate, the first doped layer including majority carrier dopants of a first type;
a drain extended transistor, comprising:

a source region that extends along the first direction into the semiconductor substrate from the first side of the semiconductor substrate, the source region in direct contact with a first side of the channel portion of the body region, the source region including majority carrier dopants of a second type;
an oxide structure that extends along the first side of the semiconductor substrate, the oxide structure including: a first end spaced along a second direction from the channel portion of the body region; and a second end;
a drain region that extends along the first direction into the semiconductor substrate from the first side, the drain region including: majority carrier dopants of the second type, and a first end in direct contact with the second end of the oxide structure;
a drift region, including majority carrier dopants of the second type, the drift region extending along the first direction into the semiconductor substrate from the first side and extending along the second direction from the channel portion of the body region to the drain region, wherein the drain region is more heavily doped than the drift region;
a gate structure, including: a gate dielectric layer formed over the first side of the substrate, a gate electrode on the gate dielectric layer, and sidewall spacers adjacent the gate electrode; and
a top surface of the gate electrode and over a portion of a top surface of the drain region; and
a pre-metal dielectric layer over  the protection layer.

Claim 15 (Currently Amended).
An integrated circuit (IC), comprising:
a semiconductor substrate, including: a first side; and a second side spaced from the first side along a first direction;
an isolation structure that laterally surrounds an active region of the semiconductor substrate, the isolation structure including a shallow trench isolation (STI) structure that defines an end of the active region of the semiconductor substrate;
a first doped layer in the active region of the substrate, the first doped layer including majority carrier dopants of a first type;
a drain extended transistor, comprising:
a body region that extends along the first direction into the semiconductor substrate, the body region including: majority carrier dopants of the first type; and a channel portion;
a source region that extends along the first direction into the semiconductor substrate from the first side of the semiconductor substrate, the source 
an oxide structure that extends along the first side of the semiconductor substrate, the oxide structure including: a first end spaced along a second direction from the channel portion of the body region; and a second end;
a drain region that extends along the first direction into the semiconductor substrate from the first side, the drain region including: majority carrier dopants of the second type, and a first end adjacent the second end of the oxide structure;
a drift region, including majority carrier dopants of the second type, and extending along the second direction from the channel portion of the body region to the drain region; and
a gate structure, including: a gate dielectric layer formed over the first side of the substrate; and a gate electrode on the gate dielectric layer;
wherein the STI structure is laterally spaced from the oxide structure by a first distance along a third direction substantially perpendicular to the second direction; and
a plurality of substantially parallel transistor fingers that extend along the third direction, each transistor finger including a source finger that extends in the active region of the semiconductor substrate between a first finger end and a second finger end along the third direction, a drain finger that extends in the active region of the semiconductor substrate between the first finger end and the second finger end along the third direction, a gate finger that extends along the third direction; and
a gate contact electrically connected to a first portion of the gate electrode outside the active region of the semiconductor substrate;

wherein the drain region includes a plurality of the drain fingers;
wherein the gate structure includes a plurality of the gate fingers, and the gate structure extends beyond a first transistor end along the third direction outside the active region of the semiconductor substrate; and
wherein the first portion of the gate electrode overlaps the STI structure in a plan view.

Double Patenting
Attorney authorized Examiner’s amendments to claims 1 and 10 on January 26, 2022. The Double Patenting rejections in the previous Office Action filed on May 27, 2021 are hereby withdrawn.

Claim Rejections - 35 USC § 112
Examiner acknowledges the amendment to claim 12 filed on October 27, 2021. The 35 U.S.C. § 112 rejections in the previous Office Action filed on May 27, 2021 are hereby withdrawn.


Allowable Subject Matter
Claims 1-10, 12-16, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:


The prior art of record neither anticipates nor renders obvious the claimed subject of base claims 8 and 15, in particular, a gate contact electrically connected to a first portion of the gate electrode outside the active region of the semiconductor substrate; wherein the source region includes a plurality of the source fingers; wherein the drain region includes a plurality of the drain fingers; wherein the gate structure includes a plurality of the gate fingers, and the gate structure extends beyond a first transistor end outside the active region of the semiconductor substrate; and wherein the first portion of the gate electrode overlaps the STI structure in a plan view. Therefore, claims 8 and 15 are allowable. Accordingly, claim 9 is allowable as it depends upon claim 8; and claims 16 and 18 are allowable as they depend upon claim 15.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 






/XIA L CROSS/           Examiner, Art Unit 2892